 
 
I 
112th CONGRESS 1st Session 
H. R. 2819 
IN THE HOUSE OF REPRESENTATIVES 
 
August 12, 2011 
Ms. Jenkins introduced the following bill 
 
 
September 6, 2011 
Referred to the Committee on Armed Services, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the Secretary of Defense, the Director of the Central Intelligence Agency, and any other officer or employee of the Federal Government from providing information about the mission to kill Osama bin Laden to any person outside the Federal Government until the Inspectors General of the Department of Defense and the Central Intelligence Agency carry out an investigation and provide a briefing to Congress on the matter, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stop Subsidizing Hollywood Act. 
2.Prohibition on provision of information relating to mission to kill Osama bin Laden until completion of investigation and briefing by Inspectors General of Department of Defense and Central Intelligence Agency 
(a)ProhibitionThe Secretary of Defense, the Director of the Central Intelligence Agency, and any other officer or employee of the Federal Government may not provide any information about the mission to kill Osama bin Laden to any person outside the Federal Government until the investigation and briefing required under subsection (b) are completed. 
(b)Requirement for investigation and briefingThe Inspector General of the Department of Defense and the Inspector General of the Central Intelligence Agency shall carry out an investigation and conduct a classified briefing for members of the congressional committees specified in subsection (c) regarding the mission to kill Osama bin Laden. The investigation and briefing shall consider, at a minimum, all the questions set forth in the letter of August 9, 2011, from the Chairman of the Committee on Homeland Security of the House of Representatives to the Inspector General of the Department of Defense and the Inspector General of the Central Intelligence Agency. 
(c)Congressional committeesThe congressional committees specified in this subsection are as follows: 
(1)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The Committees on Armed Services of the House of Representatives and the Senate. 
(3)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
3.Provisions relating to assistance provided by Department of Defense to entertainment mediaThe Secretary of Defense shall— 
(1)determine the full costs of operations for providing assistance to entertainment media by the Office of the Assistant Secretary of Defense for Public Affairs; and 
(2)require that fees charged to persons receiving such assistance be adequate to cover such full costs.  
 
